Case 5:18-cv-00834-DMG-PLA Document 43 Filed 02/03/20 Page 1 of 1 Page ID #:353




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Mail: 8033 Linda Vista Rd, Suite 200
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
   5     dennisp@potterhandy.com
         Attorneys for Plaintiff SAMUEL LOVE
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Samuel Love,                              Case: 5:18-CV-00834-DMG-PLA
  12               Plaintiff,
                                                   Plaintiff’s Notice of Lodging of
  13        v.                                     proposed Judgment
  14     Tirupati Investor Enterprises,
         Inc., a California Corporation; and
  15     Does 1-10,

  16                Defendants.
  17          \
  18          Please take notice that in accordance with the court’s ruling of
  19   November 7, 2019, the plaintiff is lodging the proposed judgment
  20   (attached) following the order granting Plaintiff’s Motion to Enforce
  21   Settlement.
  22
  23   Dated: February 3, 2020          CENTER FOR DISABILITY ACCESS
  24
  25
                                        By:    /s/ Dennis Price
                                               Dennis Price, Esq.
  26                                           Attorneys for Plaintiff
  27
  28



                                               1

       Notice of Lodging of Judgment                         5:18-CV-00834-DMG-PLA
